Title: To George Washington from Brigadier General William Maxwell, 25 April 1778
From: Maxwell, William
To: Washington, George



Sir
25th April 1778

Your Excellency Questions for consideration—handed to the Generals dated the 20th Inst. I have carefully considered.
The first General plan of operation proposed, Viz. the recovery of Philadelphia, in my opinion is the most eligible and promises the most permanent success, I would recommend at first to begin with Blockadeing the City, till Billings Port and some other places in the Jersey was taken possession of, and Chevaux de, frise placed in the River in the room of those the Enemy took out; then make regular aproaches against the City shoul[d] it be thought most adviseable. It will require 25,000 Men at least for this business allowing the Enemy to have 10,000 Men besides Marines & Seamen. I think by this method we should have a large number of Vessels and their main Armey secured that nothing but a large reinforcement could relieve them, and this I think they dread, besides it looks reasonable they could not hold out long for want of Provisions, if we can stop up their communication from the Sea. Besid’s I know of nothing that would raise the Spirits of the States to such a height as the atacting and retaking Philaa; if their aid was called for by Your Excellency on that occasion, I make no doubt they would Joyn you from all parts.
As to the 2d plan proposed Viz. the atact on New York I cannot say I am enough acquainted with the land passage to the City to form any just opinion of the difficulties that would attend the aproaches to it, though I have been informed they are many, and that reinforcements might still land in our rear. The Enemy is strongly fortifyed near the watter, they can go off when they will, and nothing can prevent reinforcements Joyning them, if they come, and should they be obliged to move off as far as Statten-Island, they can alway return and take possession of the City or destroy it as soon as they are a little reinforc’d.
I see no end it would answer unless it might draw off the Troops from Philaa, but even that is verry uncertain and we should have no opertunity or prospect of doing any thing great. Should they not move from

Philaa by our aproaches to New York, we have gained nothing, but many loose much here; therefore I am not for atacting there unless we have men enough to atact in both places at once which I much doubt, unless it might a partial one and that might be of service to prevent the enemys coming here.
The 3d Plan which is to remain quiet in a secure fortified Camp deciplining & aranging the Armey till the Enemy begin their operations &ca. This plan I would follow no further than till I had Troops sufficient to begin the first. I can see no good purposes this plan would answer, unless it should be our designs to beat the Enemy by protracting the War to a length that they could no prosecute it, which I believe is not our Intention. I am Your Excellencys Most Obedt Humble Servant

Wm Maxwell

